OPINION
By THE COURT
Submitted on motion of defendant in error to affirm the judgment.
The motion recites that the petition in error sets up two grounds of error, First, Said court has erred in overruling the motion of plaintiff in error for a new trial. Second, Said judgment was given for defendant in error when it should have been given for said plaintiff in error.
That all of the above assigned errors are founded upon a bill of exceptions; that no bill of exceptions has been filed in this court and therefore said assignments of error are not and can not be brought in front of this court.
There is no record of the filing of a bill of exceptions in the case and the time within which the bill should be filed under §11564 GC has elapsed. It does not appear from the pleadings that the errors sought to be raised by the petition in error can be exemplified except by the bill of exceptions.
An examination of the decision of the trial court who sat as judge and jury on the merits, in the decision on the motion for new trial discloses that the controverted matters were purely questions of fact.
We have no brief in which any other claim is asserted. Wc therefore assume that the motion is well taken and it will be sustained and the judgment affirmed. This is the procedure approved in Townsend v Harrison, 58 Oh St 398. It is so ordered.
HGRNBECK, PJ, and BARNES, J, concur.